DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
First Group of Species (Type of Output):
A1: an eye position change graph showing a relationship between time and the eye position of the examination target eye; and
B1: a displacement amount between a measurement result of the eye position of the examination target eye.
Second Group of Species (Type of Reference Timing) – Choose one only if species B1 is elected:
A2: the reference timing in accordance with the input command;
B2: the reference timing is the detected timing at which the eye position of the examination target eye becomes stable after the display switch timing, based on measurement results of the eye position of the examination target eye at a plurality of the post-switch timings; and
C2: the reference timing is the detected time at which the eye position of the examination target eye becomes stable after the display switch timing, based on measurement results of the optical characteristic of the examination target eye measured by the objective measurement unit at a plurality of the post-switch timings.
Third Group of Species (Type of Displacement Amount) – Choose one only if species B1 is elected:
A3: an average value of the measurement results;

C3: a most frequent value being a most frequently measured value; 
D3: a displacement amount between the first most frequent value and the second most frequent value; 
E3: a displacement amount between measurement results of the eye position before the display switch timing and the eye position after the display switch timing, for each of a switched eye and a non-switched eye, the switched eye being an eye for which the display of the fixation target is switched to the non-display, and a non-switched eye being on the opposite side to the switched eye; and
F3: a displacement amount of measurement results of the eye position before the display switch timing and the eye position after the display switch timing, for each of a switched eye and a non-switched eye, the switched eye being an eye for which the non-display of the fixation target is switched to the display, and the non-switched eye being on the opposite side to the switched eye.
Fourth Group of Species (Type of Eye Position State Information) – Choose one if only species E3 is elected:
A4: a presence/absence of strabismus of the subject and whether the strabismus is concomitant strabismus; and
B4: a presence/absence of heterophoria of the switched eye.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Oliff PLC on 4/16/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791